DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-20 are pending in this application.
	Applicant’s claim to priority to provisional and non-provisional US application is acknowledged.  The Examiner has reviewed the prosecution history.
	The IDS filed 11/5/2018 has been entered and considered.  Note: while publications from the parent file have been considered, none of those reference will publish on the face of any issuing patent without being listed on a PTO-1449, or by the Examiner on an 892 form.  
	The drawings as filed are suitable to the Examiner.
	The elements required for meeting the rules for nucleic acid and protein sequences, filed 1/17/2019 were entered.  
	The preliminary amendment to the specification filed 1/17/2019 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,114,922. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same relational database structure, having three linked tables, with the same information in each table, and steps of adding additional genotype datasets to the created database.  The order of the elements has been rearranged, and certain elements from independent claim s in the patent are present in dependent claims in this application, such as requirements for meeting threshold lengths in claim 1 of the patent is not present in the independent claim 1 of this application, but is present in claim 5, depending from claim 1.  The non-transitory computer readable media claims of this application are similarly unpatentable over claim 5 of the patent, for the same reasons
Conclusion
	The claims meet patent eligibility for the same reasons as in parent 14/029765.  The claims recite a particular data structure of linked tables which all update in response to the acquisition of new genotype sets.  A particular interaction between the data, and the relational databases exists, integrating any judicial exception into a computing environment.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 1-20 appears to be free of the prior art of record.  The closest prior art documents are represented by Gusev (2009), Purcell (2007), Haynes (2015) and Kennedy (2010) (PTO-1449).  However these documents do not provide the linked data structure comprising the particular types of haplotype information, identifier information, indexed sequences, grouped in rows and sorted by position, as well as matching information as required.  The art does not teach or fairly suggest the particular structures, actions, or methods.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631